Case: 5:20-cv-00522-CAB Doc #: 12 Filed: 01/19/21 1 of 3. PageID #: 211




                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



 CHRISTINE RADEMACHER,          )                   CASE NO.5:20CV522
                                )
               Plaintiff,       )                   JUDGE CHRISTOPHER A. BOYKO
                                )
          Vs.                   )
                                )
 BRIDGESTONE AMERICAS, INC., ET )                   OPINION AND ORDER
 AL.,                           )
                                )
               Defendant.       )

 CHRISTOPHER A. BOYKO, J:

        This matter is before the Court on Plaintiff Christine Rademacher’s Motion to Remand

 (ECF # 8) and Defendants’ Opposition to Plaintiff’s Motion to Remand and, in the

 Alternative, Cross Motion to Seek Leave to Amend Their Notice of Removal. (ECF # 9). For

 the following reasons, the Court denies Plaintiff’s Motion and denies as moot Defendants’

 Alternative Motion for Leave.

        On February 4, 2020, Plaintiff filed her Complaint in Summit County Court of

 Common Pleas, alleging Employment Discrimination and Retaliation against Defendants

 Bridgestone Americas, Inc. (“Bridgestone”), Bridgestone Americas Tire Operations, LLC.

 (“Bridgestone Tire”) and William Niaura. On March 6, 2020, Defendants removed the case
Case: 5:20-cv-00522-CAB Doc #: 12 Filed: 01/19/21 2 of 3. PageID #: 212




 to United States District Court for the Northern District of Ohio based on diversity, alleging

 that Rademacher is an Ohio resident while Niaura resides in Arizona, Bridgestone is a Nevada

 Corporation residing in Tennessee and Bridgestone Tire is a Delaware Corporation also

 located in Tennessee.

        Plaintiff now moves to remand the case back to Summit County Court because

 Defendant Bridgestone Tire is a limited liability corporation and Defendants failed to identify

 the citizenship of each member of the limited liability company. Under applicable law,

 “when diversity jurisdiction is invoked in a case in which a limited liability company is a

 party, the court needs to know the citizenship of each member of the company. And because

 a member of a limited liability company may itself have multiple members—and thus may

 itself have multiple citizenships—the federal court needs to know the citizenship of each

 “sub-member” as well.” Delay v. Rosenthal Collins Grp., LLC, 585 F.3d 1003, 1005 (6th Cir.

 2009). According to Plaintiff, by failing to identify each member of the limited liability

 company, they failed to show complete diversity and remand is warranted.

        Defendants oppose the Motion, contending that Bridgestone Tire’s only member is

 Bridgestone whose citizenship was already demonstrated in the Notice of Removal as

 Tennessee, therefore, complete diversity exists. However, if the Court finds that the original

 Notice of Removal failed to identify Bridgestone Tire’s members, then the proper course is to

 allow Defendants to amend their Notice of Removal to properly identify the citizenship of

 each of the limited liability company’s members.

        “The party invoking federal jurisdiction...bears the burden of proof that the federal

 courts have jurisdiction. (Internal citation omitted). Section 1332 vests federal courts with

 original jurisdiction ‘of all civil actions where the matter in controversy exceeds the sum or
Case: 5:20-cv-00522-CAB Doc #: 12 Filed: 01/19/21 3 of 3. PageID #: 213




 value of $75,000, exclusive of interest and costs, and is between ... citizens of different

 States....’ 28 U.S.C. § 1332(a)(1). A corporation is a ‘citizen of every State ... by which it

 has been incorporated and of the State ... where it has its principal place of business.’” Id. §

 1332(c)(1). Varsity Brands, Inc. v. Star Athletica, LLC, 799 F.3d 468, 494 (6th Cir. 2015).

        Here, Defendants have, albeit subsequently, demonstrated that complete diversity

 exists as their Notice of Removal properly identified the citizenship of each Defendant.

 While Defendants’ Notice of Removal did not expressly identify the members of Bridgestone

 Tire’s limited liability corporation, the citizenship of all members of the limited liability

 corporation were in fact identified in the original Notice of Removal as the only other

 member of the limited liability corporation is Bridgestone, a co-defendant in the case whose

 citizenship was identified in the removal. Therefore, Defendant has demonstrated complete

 diversity exists and to require an amended removal would needlessly delay this action and be

 a waste of judicial resources.

        Therefore, for the foregoing reasons, the Court denies Plaintiff’s Motion to Remand

 and denies as moot Defendants’ alternative Motion to Amend.

        IT IS SO ORDERED.




                                        /s/Christopher A. Boyko
                                        CHRISTOPHER A. BOYKO
                                        Senior United States District Judge
